Citation Nr: 1109078	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-11 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to Parents' Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran died in May 1978 while on active duty in the U.S. Army.  The appellant is his surviving parent (mother).  She appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which determined she was not entitled to DIC benefits because her income exceeds the maximum annual limit set by law at the aid and attendance (A&A) rate.  At the time, this rate for a surviving parent was $19,464.


FINDINGS OF FACT

1.  The Veteran died in May 1978 while on active duty in the military.

2.  The appellant's countable income exceeds the maximum limit for payment of Parents' DIC, and there are insufficient unreimbursed medical expenses (including for eye examinations and prescription medicines, etc.) to reduce her income to below the allowable limit.


CONCLUSION OF LAW

The criteria are not met for payment of Parent's DIC.  38 U.S.C.A. §§ 1315, 5312 (West 2002); 38 C.F.R. §§ 3.25, 3.251, 3.260, 3.262 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA generally has duties to notify and assist a claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Notice is not required when the claim cannot be substantiated as a matter of law.  See Manning v. Principi, 16 Vet. App. 534 (2002) (the VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA does not apply in these situations because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

Here, as will be further explained, the appellant's yearly income exceeds the maximum annual limit set by law for parents' DIC at the A&A rate.  She has not established unreimbursed medical expenses, such as for eye examinations and prescription medicines, etc., which reduce or offset her income to below the allowable limit.  So her claim, at least as it currently stands, is not legally sustainable.  The RO's February 2008 notification letter discussed this income limitation and the means for meeting it.  And her September 2008 Notice of Disagreement (NOD) and March 2009 Substantive Appeal (VA Form 9), the latter in response to the Statement of the Case (SOC) citing the applicable statutes and regulations and discussing the reasons and bases for not granting her 

claim, evidence her understanding of the possibility of reducing her countable income by considering unreimbursed medical expenses as the required offset.  Some of the claimant's statements specifically concerned her monthly financial obligations and bills, even aside from her medical expenses, like Verizon, AT&T, Direct TV, Water bill, electric bill, taxes, food, etc.), and her represented has submitted still additional statements and argument - including concerning these expenses affecting her situation.

So even assuming there is a requirement of providing VCAA notice, it has not been shown that failure to receive this notice is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating the appellant, as the pleading party, not VA, has this burden of proof).  Moreover, in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), it was held that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 

38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Court nonetheless determined the evidence established the claimant was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

II.  Relevant Statutes and Regulations

DIC is payable to the surviving parents of Veterans who die after December 31, 1956, provided the Veteran was discharged or released from active service under conditions other than dishonorable, death was due to a service-connected or compensable disability, or the Veteran died while in active service.  See 38 U.S.C.A. § 1310 (West 2002).  The amount payable is reduced by an amount, as determined by the Secretary, based on the parents' annual income.  See 38 U.S.C.A. § 1315(b) (West 2002).  Basic entitlement exists if, among other things, the parents' income is not in excess of the applicable maximum benefit rate specified in 38 U.S.C.A. § 1315; 38 C.F.R. § 3.25.  Payments of any kind from any source shall be counted as income for the calendar year in which received unless specifically excluded.  See 38 C.F.R. § 3.251(b) (2010).

For two surviving parents who are living together, the monthly rate specified in 38 U.S.C 1315(d)(1), as increased from time to time under 38 U.S.C. 5312, is reduced by $.08 for each dollar of such parents' countable annual income in excess of $1000.  If there is only one, unremarried parent, who does not live with the Veteran's spouse, the monthly rate specified in 38 U.S.C 1315(b)(1), as increased from time to time under 38 U.S.C. 5312, is reduced by $.08 for each dollar of such parent's countable annual income in excess of $800.  


No payments of DIC may be made under this paragraph, however, if such parents' countable annual income exceeds the amount specified in 38 U.S.C. 1315(d)(3), as increased from time to time under 38 U.S.C. 5312, and no payment of DIC to parents under this paragraph may be less than $5 a month.  See 38 C.F.R. § 3.25 (2010).

In determining income for DIC purposes, 10 percent of the retirement payments received by a deceased Veteran's parent or by the parent's spouse will be excluded.  The remaining 90 percent will be considered income as received.  There will be excluded from the amount of the claimant's annual income any unreimbursed amounts, which have been paid within the calendar year for unusual medical expenses regardless of the year the indebtedness was incurred.  The term "unusual" means excessive and generally is defined as exceeding five percent of the claimants' reported annual income.  See 38 C.F.R. § 3.262(l)(4) (2010).  It does not describe the nature of a medical condition but rather the amount expended for medical treatment in relationship to the claimant's resources available for sustaining a reasonable mode of life.  Health, accident, sickness, and hospitalization insurance premiums will be included as medical expenses in determining whether the claimant's unreimbursed medical expenses meet the criterion for unusual.  A claimant's statement as to amounts expended for medical expenses ordinarily will be accepted unless the circumstances create doubt as to its credibility.  See 38 C.F.R. § 3.262(l) (2010).


III.  Analysis

The Veteran died tragically in May 1978 while on active duty in the military as a result of an accidental explosion.  In July 2007 the appellant and her husband filed a claim for DIC benefits.  On January [redacted], 2009, during the pendency of this appeal, the appellant suffered another loss when her husband unfortunately also passed away.  Therefore, the Board must consider whether she meets the income eligibility requirements based on both her and her husband's income prior to his death on January [redacted], 2009, and then for just her income since that date.

Parents' DIC income limits for two parents are as follows:  $17, 095.00 effective December 1, 2007; $18,087.00 effective as of December 1, 2008; and $18,807 effective December 1, 2009.  See M-21-1, Part I, Appendix B; Parent(s) Dependency Indemnity Compensation (DIC) Rate Table, Chart 3.

The combined income of the appellant and her husband exceeds these income limits, thereby rendering them ineligible for Parents' DIC benefits.  The appellant reported an annual income of $8,586.00 from the Social Security Administration (SSA).  Her husband also reported an annual income of $48,174.00, which included $18,186.00 from SSA and $29,988.00 from a retirement pension.  So their combined annual income was $56,760.00, which far exceeds the allowable limit, even after deducting $3,196.00 for medical expenses involving prescription medications and eye exams.  

The appellant's husband died on January [redacted], 2009.  Effective December 1, 2009, the income limit for a sole surviving parent is $13,456.00.  See M-21-1, Part I, Appendix B; Parents' DIC Rate Table, Chart 3.  But the appellant's income still exceeds the allowable limit for Parents' DIC benefits.  In addition to her income from SSA, she submitted a bank statement showing a balance of $80,672.94, as of February 2009.  Moreover, in a handwritten note, she wrote that the actual balance in her account was $106,386.27, "with his insurance money."  She gave no indication that her medical expenses had increased since last reported.  In fact, it appears that most of the medical expenses were for her late husband, not her.

Thus, in light of the appellant's income combined with her substantial assets, Parents' DIC is unwarranted.  The pension program is intended to afford beneficiaries a minimum level of security and not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  See Id.  The Board is certainly sympathetic to the tragic loss of her son, then her husband.  However, the Board is not free to depart from the laws and regulations found in Title 38 of the United States Code and the Code of Federal Regulations, particularly with regard to the mechanical application of income limits to DIC claims.  The law and regulations pertaining to DIC awards for surviving parents are clear, and where claimants fail to meet the strict annual income limits, DIC cannot be awarded to the surviving parents of a deceased Veteran.  See 38 U.S.C.A. §§ 1315, 5312.  So the Board unfortunately is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Since the claimant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to Parents' DIC is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


